Order entered June 2, 2016




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00827-CR

                                  JOSE MERLAN, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 203rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1460351-P

                                           ORDER
        The Court REINSTATES the appeal.

        On April 25, 2016, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On May 31, 2016, appellant filed a motion to extend the time for filing

along with his brief. Therefore, findings are no longer necessary and we VACATE the April 25,

2016 order. We GRANT appellant’s May 31, 2016 motion and ORDER the brief timely filed

as of the date of this order.

        .


                                                     /s/   ADA BROWN
                                                           JUSTICE